                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:        rnelson@sideman.com
                                                                               2 IAN K. BOYD (State Bar No. 191434)
                                                                                 E-Mail:        iboyd@sideman.com
                                                                               3 ANNA P. CHANG (State Bar No. 301468)
                                                                                 E-Mail:        achang@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP

                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:     (415) 392-1960
                                                                                 Facsimile:     (415) 392-0827
                                                                               7
                                                                                 Attorneys for Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                               8

                                                                               9                                    UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10                               NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                          OAKLAND DIVISION
                                                                              12

                                                                              13 CISCO SYSTEMS, INC., a California                    Case No. 4:18-cv-07602 YGR
LAW OFFICES




                                                                                 corporation, et al.,
                                                                              14                                                      [PROPOSED] ORDER GRANTING
                                                                                                 Plaintiffs,                          PLAINTIFFS CISCO SYSTEMS, INC.
                                                                              15
                                                                                        v.                                            AND CISCO TECHNOLOGY, INC.’S
                                                                              16                                                      MOTION FOR LEAVE TO FILE
                                                                                 ZAHID “DONNY” HASSAN SHEIKH, an                      SECOND AMENDED COMPLAINT
                                                                              17 individual, et al.,

                                                                              18                      Defendants.                     DATE: December 17, 2019
                                                                              19                                                      TIME: 2:00 p.m.
                                                                                 ADVANCED DIGITAL SOLUTIONS                           DEPT: Courtroom 1
                                                                              20 INTERNATIONAL, INC., a California                          1301 Clay Street, 4th Floor
                                                                                 corporation,
                                                                              21                                                      Hon. Yvonne Gonzalez Rogers
                                                                                                 Third-Party Plaintiff,
                                                                              22
                                                                                        v.
                                                                              23
                                                                                 RAHI SYSTEMS, INC., a California
                                                                              24 corporation, et al.,

                                                                              25                      Third-Party Defendants.
                                                                              26

                                                                              27

                                                                              28
                                                                                   2835-211\4226154                                                      Case No. 4:18-cv-07602 YGR
                                                                                                              [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION
                                                                                                              FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                                               1            Having considered Plaintiffs’ Motion for leave to file Second Amended Complaint,

                                                                               2 (Dkt. No. 72) with good cause having been shown, and in light of the non-opposition received,

                                                                               3 (Dkt. Nos. 74, 75) it is hereby ORDERED that the Motion is GRANTED and that Plaintiffs

                                                                               4 have leave to file the above-referenced Complaint. This Order terminates Docket Number 72.

                                                                               5

                                                                               6 DATED: December 3, 2019

                                                                               7
                                                                                                                                YVONNE GONZALEZ ROGERS
                                                                               8                                                United States District Judge
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                   2835-211\4226154                              1                    Case No. 4:18-cv-07602 YGR
                                                                                                           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION
                                                                                                           FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
